Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Billy H. Champion, Appellant                          Appeal from the 76th District Court of
                                                      Camp County, Texas (Tr. Ct. No. CV-11-
No. 06-12-00032-CV         v.                         1764). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
David R. Robinson, Appellee                           participating.    Dissenting Opinion by
                                                      Justice Moseley



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment
of the court below. We affirm the judgment of the trial court.
       We note that the appellant, Billy H. Champion, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 19, 2012
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk